This proceeding originated in a petition for a writ of mandamus to require the depository of Henry county, the Bank of Henry, to pay out of a special, distinct fund, the road and bridge fund, in its hands, certain warrants of the county of Henry drawn against that particular fund. Subsequently, the appellant, the depository succeeding the Bank of Henry, was substituted as respondent. The agreed statement of facts affords the evidence presented to the trial court for its consideration and upon which its conclusion awarding the writ was rested. The several warrants designated in the petition were warrants contemplated by contracts made by the county of Henry, through its court of county commissioners, with several contractors to repair or construct public roads and bridges in the county.
On February 9, 1915, the county entered into a contract with J. G. Brown to build the Eufaula and Abbeville road; on the same date, with Watley Bros.  Chambliss, to build the Abbeville and Marianna road; on March 25, 1915, with J. G. Brown, to build the Abbeville and Franklin road; on the same date, with J. G. Brown, to build the Abbeville and Clopton road; on April 6, 1915, with C. E. Simmons  Son, to build the Columbia and Newton road, and with the Southern Bridge Company, to build certain steel bridges in Henry county. While these contracts bore an estimate of the probable amount of the obligation they each sought to impose upon the county, yet it appears from them that the actual amount of their obligation was to be dependent upon the work as done and as approved by the engineer, upon which the court of county commissioners should proceed to audit and allow the respective claims for the work done by the several contractors.
It appears from the agreed statement of facts that the services thus contemplated were performed according to the contracts, and that the claims for the respective sums stated in the warrants in question were audited and allowed by the court of county commissioners, thus disclosing conformity to the command of Code, § 146, which requires the audit and allowance of claims of the character here involved. Smith v. McCutchen, 146 Ala. 455, 41 So. 619. It is further recited in the agreed statement of facts that the warrants in question were issued by the judge of probate under the order of the court of county commissioners, necessarily implying, nothing to the contrary appearing, that they were signed by that official. It is further recited in the agreed statement of facts that at the time this proceeding was instituted the petitioners, appellees, were in possession of and owned the warrants in question, through formal assignment thereof, for value received, by those to whom they were issued; disclosing the right, unless otherwise qualified, in the petitioners to have their warrants satisfied out of the special fund derived from the levy of the special tax for road and bridge purposes and pledged in the contracts to the payment of the obligations thereby assumed on the part of the county. The recital of the agreed statement of facts that the ownership thus admitted was, in effect, subject to the asserted legal condition that the stated assignment of the warrants "passed the legal title out of the parties to whom they were issued," did not, of itself, serve to qualify the right of the petitioners to have the sums called for by the warrants paid to them as the owners of the warrants. This proceeding is not an action on the warrants. See Savage v. Mathews, 98 Ala. 535, 537, 13 So. 328; Littlejohn v. Littlejohn, 195 Ala. 614, 71 So. 448. Its purpose is to require the performance of a ministerial duty on the part of the depository to deliver the special funds, so garnered, in redemption of the pledge so made.
It appears from the agreed statement of facts that these warrants were presented (unnecessarily, we think) to and registered by the county treasurer (Code, § 211), and that the records of that office were destroyed by fire in November, 1916. Code, § 151, provides:
"Claims against a county in which the records have been destroyed by fire are barred if not registered in the proper office of the county within twelve months."
The object of this requirement, and the bar made consequent upon the failure to observe its exaction, was to impose upon those holding allowed claims to register them in the proper office upon the sole condition that the records have been destroyed by fire. It may be quite doubtful whether this requirement had reference to registration with the county treasurer. It is not now necessary to determine that question. Under Code, § 147, the requirement is that —
"All claims passed upon and allowed, according to this section, must be entered in the order in which they were allowed, in a book kept for that purpose, and filed for future reference, within two weeks after the term at which such allowances were made."
Nothing to the contrary being shown, it must be assumed that the record required by section 147 was properly kept. If that record has not been destroyed, which fact is not shown, there remains a record that *Page 403 
precludes the possibility of the existence of the single condition upon which the exaction of Code, § 151, is rested. It results that the bar asserted as upon the failure of the holders of these warrants to register them within twelve months after the fire which destroyed the records of the county cannot avail to deny the petitioners the relief sought.
According to the agreed statement of facts, the contracts under which the warrants here involved were issued were entered into at the times respectively stated. In due course, the work thereunder having been done, the claims supporting these warrants were audited and allowed and the warrants issued in accordance with the direction of the court of county commissioners. The act approved September 15, 1915 (General Acts, 1915, pp. 348-350) abolished the office of county treasurer in Henry, among other counties, and created county depositories — contractees (Compton v. Marengo County Bank,82 So. 1591) — in partial substitution therefor. But the act creating depositories did not go into effect until January, 1917, some time after these road and bridge contracts were consummated, and after the court of county commissioners had audited and allowed the claims for which these warrants were issued. There is nothing in the act creating the depositories that indicates a purpose to affect, embarrass, or impair rights that had been validly acquired before the act of 1915 went into effect in January, 1917. To attribute to the act creating depositories an operation that would avoid the theretofore lawfully accomplished audit and allowance of claims, and, in consequence, reflect upon the validity of warrants regularly issued upon such audit and allowance, would require the reading of the act to a retroactive effect — an effect that is never attributed to an act unless the Legislature has expressed a clear intention to that end. Dickens v. Dickens, 174 Ala. 305,311, 56 So. 806. There is no merit in the contention that the asserted changes in responsibility and duties wrought by the act creating county depositories imposed upon those holding these warrants different obligations, in substance or method, that, if undischarged, would justify the depository in refusing payment of the warrants out of the special fund against which they were drawn, or justify the declination to award the writ prayed to compel the payment of the warrants; provided, of course, the warrant holders were otherwise entitled to their payment or to the relief sought. After the act of 1915 went into effect in January, 1917, and before this proceeding was instituted, demand for payment of these warrants was made upon the preceding depository, the Bank of Henry, and payment was refused, notwithstanding there were special funds, produced by the special levy mentioned, in the hands of the depository. The following provisions of section 5 of the act of 1915 (General Acts, p. 349) imposed upon the then depository the duty to meet the demand for payment, just as would have been the county treasurer's duty had that office not been abolished and had the demand been made upon the county treasurer (provided, of course, the demandant was otherwise entitled to have payment made from such special, so pledged fund), viz.:
"The bank or banks so designated as depositories for county funds shall be charged with all the duties and subject to the same liabilities in so far as the safe-keeping and paying out of the funds of the several counties are concerned, as are now imposed by law upon county treasurers."
The provisions of section 6 of the act of 1915 emphasizes the effect thus accorded the quoted part of section 5.
As before indicated, the court of county commissioners exercised the authority conferred by section 215 of the Constitution to levy a special tax of one-fourth of one per centum, to raise a special road and bridge fund, which that body undertook to pledge to the payment of such annually maturing legal obligations of the county, assumed under the contracts heretofore mentioned, and issued interest-bearing warrants which were received by the contractors in payment for the work severally done by them under their respective contracts with the county. The pledges of the funds annually produced by the special tax levied for the particular purpose of affording a fund to meet the annually maturing obligations imposed by these contracts of the county were valid and binding when made (Board of Revenue v. Farson, 197 Ala. 375, 379,72 So. 613, 615, L.R.A. 1918B, 881; Littlejohn v. Littlejohn, supra), to the extent that such contracts, in order of their making, did not exceed the debt limit fixed in section 224 of the Constitution, as that section of the organic law has been interpreted in Hagan v. Com'rs, 160 Ala. 544, 49 So. 417,37 L.R.A. (N.S.) 1027, and Gunter v. Hackworth, 182 Ala. 205,62 So. 101, among others. Subsequent to the creation of the obligations those contracts imposed and the rights they brought into being, pledging in the order of their date the funds annually raised by the special levy, the county government was without power to embarrass, postpone, or impair the benefits and security assured by these contracts, in the order of their date, to these contractors. Their rights attached when the contracts were made and as made, and performance of them entitled the contractors to the security and particular source of payment immune from any subsequent act or contract by the county that would impair the availability of the fruits of their several engagements. *Page 404 
The several indebtednesses these contracts imposed upon the county, not being stipulated in the contracts, depended upon the work done under them, according to the certificate of the engineer and the audit and allowance thereupon given by the court of county commissioners. The contracts themselves fixed the obligation on the county to pay for the work and to make available the security of the fund pledged, and vested in the contractors the right to do the work; and, pending performance, ascertaining the exact value of the work under the contracts, no obligation the county might or did incur, between the respective dates of these road and bridge contracts and the audit and allowance by the county body of the amounts respectively due thereunder, could intervene to become items of indebtedness against the county that might or did place the amounts due, upon audit and allowance, under these road and bridge contracts (within the constitutional debt limit, Const. § 224) in the category of debts incurred beyond such debt limit. Any other conclusion would involve the affirmation of the existence of the prerogative in the county — subsequent to the execution of these contracts in February, March and April, 1915 — to impair the vested rights of these contractors even while they were engaged in performing the work contemplated, on a stipulated basis of compensation to secure the annually accruing payment of which the product of a special levy was bindingly pledged.
As between these several contractors, the rule of priority in payment out of the annually collected special fund, pledged to pay the claims as they became fixed in amount by the certificate of the engineer and audit and allowance by the county commissioners, was that established by the order in which these contracts were entered into. The provisions of Code, § 211, directing payment of warrants, drawn against general or special funds, in the order of their registration with the county treasurer, or the county depository at this time, are inapplicable, for that the pledge of special funds in these contracts impressed upon the amounts annually derived from the special levy operated to invest the contractors, or their successors, with an indefeasible right to be paid in the order in which their several pledges of the special fund were respectively given — in the order in which the several contracts were entered into.
Our conclusion accords with that prevailing in the court below, viz., that, under the peculiar circumstances resulting from the special levy stated and the pledge of its product to the satisfaction of the debts contracted by the county with these contractors, the time when or at which the county's indebtedness is to be computed with a view to determining the application of the restrictive provisions of section 224 of the Constitution was the respective dates of the several contracts by which the issuance of the warrants in question were authorized.
As we understand the record before this court, it appears that there are outstanding warrants chargeable against the $9,030.08 that are not owned by the petitioners, appellees. The holders of these warrants are not before the court in this cause, and would not at this stage be bound by any judicial action taken in this proceeding. In such circumstances, it would be improper to compel the depository to pay from the sum of $9,030.08 the full amount of warrants described in the order of the court, when it is possible, if not probable, that the holders of these outstanding and unrepresented warrants would be entitled to share, with all other warrants in that series, under their respective contracts, in the order of their dates, in the proportion they bear to the whole amount of the warrants, maturing in 1917, issued under a contract to which the warrants in question are respectively attributable for their authority.
The order awarding the writ of mandamus is, for this reason only, reversed. The proceeding is remanded that appropriate account may be taken of this factor before the payment of the warrants here involved is ordered to be made by the depository.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.
1 Ante, p. 129.
                              On Rehearing.